SILVERMAN, Circuit Judge,
concurring:
Although I concur in the opinion of the court, I write separately to emphasize that this case does not present the issue of whether illegal immigrants could ever bring a Bivens action. In fact, we have previously allowed an illegal immigrant to bring a Bivens action. See Papa v. United States, 281 F.3d 1004, 1010-11 (9th Cir.2002) (holding that immigrant could bring Bivens action for alleged due process violations during immigration detention). However, in this case, I agree with my colleagues that the plaintiffs lack an implied right of action under Bivens.